DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-4, 7, and 21-28 are pending in this office action.

Response to Arguments
Applicant’s arguments filed on October 4th, 2021, with respect to claims 1-2, 5-6, 8-10, 13-14, and 16-19 under 35 U.S.C. 102 have been fully considered and are persuasive. The rejection of the previous Office Action has been withdrawn.
Applicant’s arguments filed on October 4th, 2021, with respect to claims 3-4, and 11-12 under 35 U.S.C. 103 have been fully considered and are persuasive. The rejection of the previous Office Action has been withdrawn.
Applicant’s argument filed on October 4th, 2021, with respect to claims 1 and 6 under 35 U.S.C 112 as being indefinite have been fully considered and are persuasive. The rejection of the previous Office Action has been withdrawn.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: After a thorough search, examination and persuasive amendment and in light of priors of record, claims 1, 3-4, 7, and 21-28 are allowed over the prior art of record.
Based on the applicant’s amendment and clarification on the record and in light of the prior arts of record, U.S Patent Application Publication 2009/0282125 issued to 

upon determining that the entry corresponds to a change to the new base document, identifying, using the client key corresponding to the new base document, the new backend key generated during the synchronizing Page 2 of 10Application Number 16/392,433using the key mapping table, and storing change data specified by the entry in the back-end sub-system in association with the new backend key, and upon determining that change to a previously synchronized base documentassociated with a pre-existing backend key= in association with the pre- existing backend key;

With regards to the above limitation, U.S Patent Application Publication 2009/0282125 issued to JEIDE et al. (hereinafter as " JEIDE ") teaches a system in which synchronizing data objects such as email messages, applications, database records, and calendar application entries by allowing the system to synchronize data objects and application on mobile client devices by observing “updated”, “inserted”, “deleted” associated to the data objects such as email messages and calendar entries 
JEIDE does not teach the novelty of the invention comprising of “upon determining that the entry corresponds to a change to the new base document, identifying, using the client key corresponding to the new base document, the new backend key generated during the synchronizing Page 2 of 10Application Number 16/392,433using the key mapping table, and storing change data specified by the entry in the back-end sub-system in association with the new backend key, and upon determining that the entry corresponds to a change to a previously synchronized base document associated with a pre-existing backend key storing change data specified by the entry in the backend sub-system in association with the pre-existing backend key” in combination with the entries reflecting the changes of a previously synchronized based document from a queue that has list of entries from the earliest offline change data and the latest offline change data.



	In addition to the above limitation, U.S Patent Application Publication 2002/0049776 issued to Aronoff et al. (hereinafter as "Aronoff") teaches a system that resynchronizes a source and target database by restarting replication after determining the recovery of the target database. Aronoff specify teachings of multiple queues by determining the source and target system by reading the files of the source and target system and performing a comparison to perform the changes to the target system during the recovery. Aronoff is the closest prior art to teach entries as sequentially upon determining that the entry corresponds to a change to the new base document, identifying, using the client key corresponding to the new base document, the new backend key generated during the synchronizing Page 2 of 10Application Number 16/392,433using the key mapping table, and storing change data specified by the entry in the back-end sub-system in association with the new backend key, and upon determining that the entry corresponds to a change to a previously synchronized base document associated with a pre-existing backend key storing change data specified by the entry in the backend sub-system in association with the pre-existing backend key” in combination with the entries reflecting the changes of a previously synchronized based document from a queue that has list of entries from the earliest offline change data and the latest offline change data.

The novelty of the invention improve the system by having original data and newly created to be compared to provide persistent data when providing the two different backend keys. The system goes through a stage of having a synchronization queue in which has an inbound queue that receives two set of backend keys in which human and non-human readable keys. A newly created offline document is created to maintain unique backend keys and then utilizes mapper unit in which backend keys for temporarily storage. Within the synchronization queue contains multiple offline documents where the system can determine to mapped the backend key to the specific document after the user is back online. The offline data represent changes that have not 

A further search was conducted for the claims in the instant application, the closest prior art of record found were U.S Patent Application Publication 2008/0270485 issued to Yu et al. (hereinafter as “Yu”) in view of U.S Patent Application Publication 2013/0124601 issued to Oliver I. Goldman (hereinafter as “Goldman”). 

Yu teaches processing data synchronization by performing data from the client and buffering from the client that correlates to the modified data item that is being sent to the target server. Yu stores reported information and sending GUID and corresponding modified data in its own modification database in the client and then determine whether to perform a modification on the modified data item that is sent from the server by buffering modified data in the client before being sent to the current server. Any interruption or failure would require the client to report the buffered GUID to restart and send the next responding GUID that have not been comprised to the server when recover. Yu is the closest prior art to teach the queue of the list before performing a modification to the list and restarting the system to resynchronizing the change data, however Yu does not explicitly teach “the novelty of the invention comprising of “upon determining that the entry corresponds to a change to the new base document, identifying, using the client key corresponding to the new base document, the new backend key generated during the synchronizing Page 2 of 10Application Number 16/392,433using the key mapping table, and storing change data specified by the entry in the back-end sub-system in association with the new backend key, and upon determining that the entry corresponds to a change to a previously synchronized base document associated with a pre-existing backend key storing change data specified by the entry in the backend sub-system in association with the pre-existing backend key” in combination with the entries reflecting the changes of a previously synchronized based document from a queue that has list of entries from the earliest offline change data and the latest offline change data.

The novelty of the invention improve the system by having original data and newly created to be compared to provide persistent data when providing the two different backend keys. The system goes through a stage of having a synchronization queue in which has an inbound queue that receives two set of backend keys in which human and non-human readable keys. A newly created offline document is created to maintain unique backend keys and then utilizes mapper unit in which backend keys for temporarily storage. Within the synchronization queue contains multiple offline documents where the system can determine to mapped the backend key to the specific document after the user is back online. The offline data represent changes that have not been synchronized and the newly created document contains changes applied that matches with the previously synchronized document based on a synchronization queue. By determining the matching based on the client side to the target destination, the 

Additionally, Goldman teaches a system that facilitates the operation of a client/server application while the client is online and offline and performing synchronization operation and determine the next acknowledgement of the application by synchronizing with the server by allowing the client synchronize with the server when it is online. If the client is offline, the system leaves the resources in a queue until the client comes back online and allows the synchronization to take place. Goldman is the closest prior to teach the options that allows the client to being online and offline and performing the synchronization on the server to modify the queue. Goldman does not explicitly teach the novelty of the invention comprising of “upon determining that the entry corresponds to a change to the new base document, identifying, using the client key corresponding to the new base document, the new backend key generated during the synchronizing Page 2 of 10Application Number 16/392,433using the key mapping table, and storing change data specified by the entry in the back-end sub-system in association with the new backend key, and upon determining that the entry corresponds to a change to a previously synchronized base document associated with a pre-existing backend key storing change data specified by the entry in the backend sub-system in association with the pre-existing backend key” in combination with the entries reflecting the changes of a previously synchronized based document from a queue that has list of entries from the earliest offline change data and the latest offline change data.


Based on the applicant’s remark and amendments, the examiners notes that it is reasonable to acknowledge that none of the evidence at hand teaches or suggest the above limitations that are feature above, nor does there exist an appropriate rationale that further modification at hand. It is hereby asserted that the examiner, in light of above and further consideration that all evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and do not render obvious of any further modification of the references to a person of the ordinary skill in the art. 

Dependent claims 3-4, 7, 22-24, and 26-28 are being definite, further limiting, and fully enabled by the specification are allowed by virtue of their dependency on the corresponding independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW N HO whose telephone number is (571)270-0590. The examiner can normally be reached M-F 10:30 -7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

11/3/2021
/ANDREW N HO/Examiner
Art Unit 2162      


/PIERRE M VITAL/Supervisory Patent Examiner, Art Unit 2162